DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-13, 15-17, 20 and 22-25 are rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Sutskever et al (“Sequence to Sequence Learning with Neural Networks”, Part of Advances in Neural Information Processing Systems 27 (NIPS 2014)).

Regarding claim 1,
Shi teaches a system comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations comprising:
building a multi-domain classifier model configured to jointly model domain, intent, and a sequence of one or more slot values for a natural-language sequence of words (see page 5271 under introduction “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment.”, also same page “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the model comprising a recurrent neural network (RNN) that operates on an input sequence comprising (n+1) input elements to generate an output sequence comprising (n+1) output elements each uniquely associated with a corresponding one of the input elements, (see page 5272, section 3 recurrent neural network based joint training, The input vector Wi comprises n+1 starting with the <s> a beginning sequence and the input query to generate n+1 output Si sequence. 

    PNG
    media_image1.png
    520
    658
    media_image1.png
    Greyscale
), 
the input sequence comprising a sequence of n tokens representing the words of the natural-language sequence, and the output sequence comprising a sequence of n slot tags associated with respective tokens representing the words of the natural-language sequence (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>), an (n+1)-th element of the input sequence being an end-of-sequence token and an [associated (n+1)-th element of the] output sequence being a combination of domain and intent tags (see first page the table of examples [i.e. a query classified to a domain and intent], also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”);
Shi does not specifically teach one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations comprising: an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags. 
	Sutskever teaches one or more processing unit(s) (see page 5, GPU); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations comprising: an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags (see page 2, figure 1, 
    PNG
    media_image2.png
    238
    695
    media_image2.png
    Greyscale
, also see page 3, section 2, i.e. wherein w associated end of sequence token and the output Z which is combination of domain and intent is associated with the end of sequence).
Both Shi and Sutskever pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Sutskever to associate an end-of-sequence token and an associated (n+1)-th element of the output. The motivation for doing so would be improving the LSTM’s performance markedly, because doing so introduced many short term dependencies between the source and the target sentence which made the optimization problem easier. (See Sutskever e.g. abstract).
Regarding claim 22.
Shi and Sutskever teach the system of claim 1.
Shi further teaches wherein the plurality of domains each have associated slots and associated intents, at least some of the slots and intents being shared across multiple ones of the plurality of domains (see page 5273, “Fig 1, there are two hidden layers. The top one is shared by domain and intent classification. The other one is the hidden layer of the bottom RNN that is shared by domain/intent classification and slot labeling. The model size and modeling capability are mainly determined”). 

Regarding claim 24.
Shi and Sutskever teach the system of claim 1.
Shi further teaches the operations further comprising: applying the multi-domain model to an individual query of a plurality of queries (see page 5271, shows the model with plurality of queries, domain and intent, also see figure 1 in page 5272, shows the RNN based contextual SLU applying query for an output of domain and intent, also see page 5273 equations 7 and 7, where “P and Q each denotes the number of domains and intents”).

Regarding claim 25.
Shi and Sutskever teach the system of claim 1.
Shi further teaches the operations further comprising: operating the multi-domain model across a plurality of domains (see page 5271, shows the model with plurality of queries, domain and intent, also see figure 1 in page 5272, shows the RNN based contextual SLU applying query for an output of domain and intent, also see page 5273 equations 6 and 7, where “P and Q each denotes the number of domains and intents”).
Regarding claim 3.
Shi and Sutskever teach the system of claim 24.
Shi further teaches wherein the individual query of the plurality of queries represents a verbal utterance (see e.g. page 5271, the query table teaches verbal utterance, also “users interact with the system via a sequence of consecutive natural language queries. Each query has its intra-session history information from previous queries, associated with their previously predicted domains, intents and slot labels.”)


Regarding claim 5.
Shi and Sutskever teach the system of claim 1 recites, 
Shi further teaches wherein the RNN is activated by long- short term memory (LSTM) from the plurality of queries (see Sutskever page 3, “While it could work in principle since the RNN is provided with all the relevant information, it would be difficult to train the RNNs due to the resulting long term dependencies [14, 4] (figure 1) [16, 15]. However, the Long Short-Term Memory (LSTM) [16] is known to learn problems with long range temporal dependencies, so an LSTM may succeed in this setting”).

Regarding claim 6.
Shi and Sutskever teach the system of claim 24.
Shi further teaches wherein applying the multi- domain model includes: identifying the individual query from the plurality of queries; and estimating a domain, an intent, and a slot for the individual query of the plurality of queries (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).

Regarding claim 7.
Shi and Sutskever teach the system of claim 25.
Shi further teaches wherein operating the multi- domain model across a plurality of domains includes performing semantic parsing across the plurality of domains (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).


Regarding claim 8. 
Shi teaches a method comprising: applying a multi-domain model including a recurrent neural network (RNN) with semantic parsing to a plurality of queries across a plurality of domains, the queries each comprising a natural- language sequence of words (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model, for each of the plurality of queries, domain, intent, and a sequence of one or more slot values for the natural- language sequence of words (see first page under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”), wherein applying the multi-domain model to an individual query comprises operating the RNN on an input sequence comprising (n+1) input elements to generate an output sequence comprising (n+1) output elements each uniquely associated with a corresponding one of the input elements (see page 5272, section 3 recurrent neural network based joint training, The input vector Wi comprises n+1 starting with the <s> a beginning sequence and the input query to generate n+1 output Si sequence 
    PNG
    media_image1.png
    520
    658
    media_image1.png
    Greyscale
), 
the input sequence comprising a sequence of n tokens representing the words of the natural-language sequence and the output sequence comprising a sequence of n slot tags each associated with a respective one of the n tokens representing the words of the natural-language sequence (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>), an (n+1)-th element of the input sequence being an end-of-sequence token and an [associated (n+1)-th element of the] output sequence being a combination of domain and intent tags (see first page the table of examples [i.e. a query classified to a domain and intent], also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”). 
Shi does not specifically teach an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags. 
	Sutskever teaches an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags (see page 2, figure 1, 
    PNG
    media_image2.png
    238
    695
    media_image2.png
    Greyscale
, also see page 3, section 2, i.e. wherein w associated end of sequence token and the output Z which is combination of domain and intent is associated with the end of sequence).
Both Shi and Sutskever pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Sutskever to associate an end-of-sequence token and an associated (n+1)-th element of the output. The motivation for doing so would be improving the LSTM’s performance markedly, because doing so introduced many short term dependencies between the source and the target sentence which made the optimization problem easier. (See Sutskever e.g. abstract).

Regarding claim 23.
Shi and Sutskever teaches the method of claim 8.
Shi further teaches further comprising: building the multi-domain model (see e.g. page 5271 abstract, “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification. Our method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”)
Claim 10 recites a method to perform the system recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 12 recites a method to perform the system recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 13 recites a method to perform the system recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 15 recites a method to perform the system recited in claim 7. Therefore the rejection of claim 7 above applies equally here.

Regarding claim 16. 
Shi teaches a one or more non-transitory computer-readable media having encoded thereon computer-executable instructions to, upon execution, configure a computer to perform operations comprising: applying a multi-domain model including a recurrent neural network (RNN) with semantic parsing to a plurality of queries across a plurality of domains, the queries each comprising a natural- language sequence of words (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model, for each of the plurality of queries, domain, intent, and a sequence of one or more slot values for the natural- language sequence of words (see first page under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”), wherein applying the multi-domain model to an individual query comprises operating the RNN on an input sequence comprising (n+1) input elements to generate an output sequence comprising (n+1) output elements each uniquely associated with a corresponding one of the input elements (see page 5272, section 3 recurrent neural network based joint training, The input vector Wi comprises n+1 starting with the <s> a beginning sequence and the input query to generate n+1 output Si sequence 
    PNG
    media_image1.png
    520
    658
    media_image1.png
    Greyscale
), 
the input sequence comprising a sequence of n tokens representing the words of the natural-language sequence and the output sequence comprising a sequence of n slot tags each associated with a respective one of the n tokens representing the words of the natural-language sequence (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>), an (n+1)-th element of the input sequence being an end-of-sequence token and an [associated (n+1)-th element of the] output sequence being a combination of domain and intent tags (see first page the table of examples [i.e. a query classified to a domain and intent], also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”). 
Shi does not specifically teach a one or more non-transitory computer-readable media having encoded thereon computer-executable instructions to, upon execution, configure a computer to perform operations comprising: an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags. 
	Sutskever teaches a one or more non-transitory computer-readable media having encoded thereon computer-executable instructions (see page 5, GPU) to, upon execution, configure a computer to perform operations comprising: an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags (see page 2, figure 1, 
    PNG
    media_image2.png
    238
    695
    media_image2.png
    Greyscale
, also see page 3, section 2, i.e. wherein w associated end of sequence token and the output Z which is combination of domain and intent is associated with the end of sequence).
Both Shi and Sutskever pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Sutskever to associate an end-of-sequence token and an associated (n+1)-th element of the output. The motivation for doing so would be improving the LSTM’s performance markedly, because doing so introduced many short term dependencies between the source and the target sentence which made the optimization problem easier. (See Sutskever e.g. abstract).

Regarding claim 17. 
Shi teaches a system, comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media including: a multi-domain model comprising a joint recurrent neural network (JRNN) built for semantic parsing, the multi-domain model configured to jointly model domain, intent, and a sequence of one or more slot values for a natural-language sequence of words (see page 5271 under introduction “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), wherein the JRNN operates on an input sequence comprising (n+1) input elements to generate an output sequence comprising (n+1) output elements each uniquely associated with a corresponding one of the input elements, (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query”, also see page 5272, section 3 recurrent neural network based joint training, The input vector Wi comprises n+1 starting with the <s> a beginning sequence and the input query to generate n+1 output Si sequence. 

    PNG
    media_image1.png
    520
    658
    media_image1.png
    Greyscale
), 
the input sequence comprising a sequence of n tokens representing the words of the natural-language sequence, and the output sequence comprising a sequence of n slot tags each associated with respective one of the n tokens representing the words of the natural-language sequence (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>), an (n+1)-th element of the input sequence being an end-of-sequence token and an [associated (n+1)-th element of the] output sequence being a combination of domain and intent tags (see first page the table of examples [i.e. a query classified to a domain and intent], also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”); 
a training engine configured to train the multi-domain model using a plurality of queries paired with respective semantic frames including domain, intent, and slot values (see page 5271, “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment. A Convolution Neural Network (CNN) [21] is placed on top of features extracted from a step-n-gram model, which extracts sentence-level features from sequential hidden layer activities from RNN. One obvious advantage of the proposed approach is that it can jointly train neural networks parameters”); 
and an operation engine configured to operate the trained multi-domain model to perform semantic parsing for a query across a plurality of domains (see page 5271, “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment. A Convolution Neural Network (CNN) [21] is placed on top of features extracted from a step-n-gram model, which extracts sentence-level features from sequential hidden layer activities from RNN. One obvious advantage of the proposed approach is that it can jointly train neural networks parameters”).
Shi does not specifically teach one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media including: an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags. 
	Sutskever teaches one or more processing unit(s) (see page 5, GPU); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media including: an (n+1)-th element of the input sequence being an end-of-sequence token and an associated (n+1)-th element of the output sequence being a combination of domain and intent tags (see page 2, figure 1, 
    PNG
    media_image2.png
    238
    695
    media_image2.png
    Greyscale
, also see page 3, section 2, i.e. wherein w associated end of sequence token and the output Z which is combination of domain and intent is associated with the end of sequence).
Both Shi and Sutskever pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Sutskever to associate an end-of-sequence token and an associated (n+1)-th element of the output. The motivation for doing so would be improving the LSTM’s performance markedly, because doing so introduced many short term dependencies between the source and the target sentence which made the optimization problem easier. (See Sutskever e.g. abstract).
Claim 20 recites a system to perform the system recited in claim 3. Therefore the rejection of claim 3 above applies equally here.

Claims 4 and 11 are rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Sutskever et al (“Sequence to Sequence Learning with Neural Networks”, Part of Advances in Neural Information Processing Systems 27 (NIPS 2014)) in further view of Deoras et al (US 2015/0066496 A1).


Regarding claim 4.
Shi and Sutskever teach the system of claim 1.
Shi and Sutskever do not teach wherein the RNN represents a bi- directional recurrent neural network.
Deoras teaches wherein the RNN represents a bi- directional recurrent neural network (See ¶s 65 and 70, improved performance of the bidirectional recurrent neural network was shown.)
Shi, Sutskever and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi, Sutskever and Deoras to use the teaching of a bi- directional recurrent neural network taught by Deoras to perform the recurrent neural network as taught by Shi. The motivation for doing so would be to perform the functionality of classification using RNN jointly with another neural network to improve classification outputs (See Deoras e.g. ¶¶ 1, 65 and 70).
Claim 11 recites a method to perform the system recited in claim 4. Therefore the rejection of claim 4 above applies equally here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129